                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

SHANNON ALLRED,

       Plaintiff,

v.                                                       Case No: 6:19-cv-726-Orl-31TBS

CARY W. GRAHAM and THE
REFINISHING COMPANY, LLC,

       Defendants.


                                           ORDER

       This matter comes before the Court on Plaintiff’s Motion to Strike Defendant Cary

W. Graham’s Answer (Doc. 13). On April 17, 2019, Plaintiff Shannon Allred sued her

former employer, The Refinishing Company, LLC, and its owner/operator, Cary W.

Graham, for alleged violations of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

(Doc. 1). On May 28, 2019, Plaintiff filed a notice in which she advised the Court that

Defendant Graham mailed an answer to the complaint directly to her instead of filing it on

the public docket (Doc. 10). The answer is attached to the notice (Doc. 10-1). Plaintiff

then moved for entry of a Clerk’s default against the corporate Defendant, which was

entered on June 5, 2019 (Doc. 12). Now, Plaintiff asks the Court to strike Graham’s

answer as violative of Federal Rule of Civil Procedure 8. Plaintiff argues that Graham

simply complained about her and threatened to countersue instead of admitting or

denying each of the forty-two paragraphs in the complaint (Doc. 13 at 2).

       "A pleading that states a claim for relief must contain ... a short and plain statement

of the claim showing that the pleader is entitled to relief." FED. R. CIV. P. 8(a)(2). Likewise,

an answer is expected to contain, “in short and plain terms, [a party’s] defenses to each
claim asserted against it; and [the admission or denial of] the allegations asserted against

it by an opposing party.” Id. at 8(b)(1).

       A general denial is one that simply “denies the existence of plaintiff’s cause of

action” as opposed to “admitting its existence and seeking to avoid it by way of an

affirmative defense.” 61A Am. Jur. 2d Pleading § 349. A general denial is only appropriate

where “the pleader intends in good faith to controvert all the averments of the

[complaint].” Spencer v. Coventry Health and Life Ins. Co., Civil Action No. 07-0847-WS-

M, 2007 WL 4577647, at * (S.D. Ala. Dec. 27, 2007); DeLeon v. Nat. Painting &

Waterproofing, Inc., No. 2:12-cv-92-FtM-29SPC, 2012 WL 1232099, at *1 (M.D. Fla. April

12, 2012) (“[A] Party that ‘intends to in good faith to deny all of the allegations in a

pleading may do so by a general denial” ... Thus, the general denial issued by the

[defendant] on his own behalf will be accepted as an answer and denial of the

allegations.”).

       Graham’s answer denies owing Plaintiff any unpaid wages, as of April 10, 2019

(Doc. 10-1). Attached to the answer is a copy of a check dated a week before the

complaint, made out to Plaintiff, for the amount Graham says the parties agreed on to

settle Plaintiff’s claims (Id. at 2-3). Graham alleges that Plaintiff cashed the check on April

17, the same day she filed her complaint (Id. at 3). Based on the foregoing, and because

Graham is appearing pro se, the Court accepts Graham’s paper as an answer and

general denial of the allegations asserted in Plaintiff’s complaint. Accordingly, the motion

to strike is DENIED.

       DONE and ORDERED in Orlando, Florida on July 2, 2019.




                                              -2-
Copies furnished to:

      Counsel of Record
      Any Unrepresented Parties




                                  -3-
